UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6705


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

JEDENE   RANDOLPH   ROOKS,   a/k/a   Jedene   Randy   Rooks,   a/k/a
Skeet,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:07-cr-00142-MSD-JEB-1; 4:11-cv-00144-MSD)


Submitted:   September 25, 2014          Decided:     September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jedene Randolph Rooks, Appellant Pro Se.    Jessica M. Norris,
Special Assistant United States Attorney, Bradley Daniel Price,
OFFICE OF THE UNITED STATES ATTORNEY, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jedene        Randolph    Rooks      seeks    to       appeal    the    district

court’s    order     denying    relief      on    his    28    U.S.C.       § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate      of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).          A certificate of appealability will not

issue     absent     “a    substantial        showing         of     the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,          537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Rooks has not made the requisite showing.                             Accordingly, we

deny his motion for a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3